GILLETTE, J.
In this Workers’ Compensation case, the claimant appeals the Workers’ Compensation Board’s reduction to 15% unscheduled permanent disability of a referee’s order granting 50% disability. We reverse and reinstate the referee’s award.
Recitation of the facts is not warranted. See Hoag v. Duraflake, 37 Or App 103, 585 P2d 1149 (1978). The case is a factual one, hinging almost entirely on the credibility of claimant. If the claimant’s testimony is to be believed, she is substantially disabled. The referee specifically found her to be credible. The Board found otherwise. Examining the evidence relied upon by the Board, we find it no more persuasive than the claimant’s testimony. This is a classic situation justifying deference to him who saw the witness. See Steiner v. SAIF, 34 Or App 317, 578 P2d 497 (1978). We so defer.
Reversed and remanded with instructions to reinstate the referee’s order.